Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl Edward Wiley appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Wiley’s motion for appointment of counsel and his motion for application for appearance of counsel form, bar admission, and ECF registration form, and affirm for the reasons stated by the district court. Wiley v. Buncombe Cnty., No. 1:10-cv-00181-RJC, 2012 WL 683112 (W.D.N.C. Mar. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.